493 F.2d 1228
74-2 USTC  P 9494
UNITED STATES of America, Plaintiff-Appellee,v.FIRST NATIONAL BANK OF COMMERCE IN NEW ORLEANS,Defendant-Third Party Plaintiff-Appellant, LeisureSystems, Inc., et al., Third PartyDefendants-Appellees.No. 73-4039 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Causalty Co. of New York et al., 5 Cir., 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 9, 1974.

Appeal from the United States District Court for the Eastern District of Louisiana; Frederick J. R. Heebe, Chief Judge.
Henry P. Dart, III, New Orleans, La., for appellant.
Gerald J. Gallinghouse, U.S. Atty., Michaelle F. Pitard, John R. Schupp, Asst. U.S. Attys., New Orleans, La., Marlow R. Preston, Dallas, Tex., for plaintiff-appellee.
Before COLEMAN, DYER and RONEY, Circuit Judges.
PER CURIAM:


1
In this appeal from a bench trial the district court's findings of fact are not attacked.  After a careful review of the record we are satisfied that the court applied proper legal standards, and the judgment entered below should therefore be

Affirmed.1


1
 Although the district court made no finding or conclusion concerning the sufficiency of the service of the levy on the Bank's Vice-President and Controller we find the Bank's contention that the service was invalid to be without merit